Title: To Thomas Jefferson from Collow Frères, Carmichael & Co., 19 March 1788
From: Collow Frères, Carmichael & Co.
To: Jefferson, Thomas


Le Havre, 19 Mch. 1788. The ship Portsmouth, Capt. Oldner, arrived with tobacco from Virginia the previous night and will proceed to Dunkirk immediately to unload, “Tide Wind and Weather permitting”; the wine for Mr. Donald will be sent by the vessel since she will return to Virginia immediately. Have written to Limozin about the bust of Lafayette but it has not yet arrived. There are some trees for TJ on board the Portsmouth directed to the care of Limozin; enclose two letters which also arrived on that ship; any letters to be sent to America on her return voyage may be addressed to Debacque Frères at Dunkirk.
